DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 18 December 2020.
Claims 1-8 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
The arguments in response to the claim(s) rejection under 35 U.S.C § 112(b) have been fully considered and in combination with the amendments are found persuasive for claims 1 and 6-7. The Examiner withdraws the original 112(b) rejection(s) for claims 1 and 6-7.
The arguments in response to the claim(s) rejection under 35 U.S.C § 112(b) have been fully considered and in combination with the amendments are not found persuasive for claim 3. The Examiner notes the amended claim language for claim 2, from which claim 3 depends, has generated a new 112(b) rejection for claims 2 and 3 (see below for details).
The arguments in response to the claims rejection under prior art Arnold have been fully considered and in combination with the amendments are found persuasive for the following reasons. 
As per MPEP § 2111.02, clear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the 
The Examiner withdraws the Arnold prior art rejections.
The arguments in response to the claims rejection under 35 U.S.C § 103 have been fully considered and in combination with the amendments are not found persuasive. 
The original rejection is included in this Office Action.
The arguments in response to the claims rejection under 35 U.S.C § 102(a)(1) and/or (a)(2) have been fully considered and in combination with the amendments are found persuasive. 
A new grounds for rejection is included in this Office Action, necessitated by amendment.
The arguments in response to the claims rejection under 35 U.S.C § 102 (a)(1) and/or (a)(2) in view of Nakaniwa have been fully considered and in combination with the amendments are not found persuasive for the following reasons. 
Regarding the Applicant’s remarks pertaining to “scroll flow passage”:
The Applicant has mischaracterized the Office’s position concerning the structure of the “scroll flow passage” by stating “it appears that the Examiner asserts that the inlet passage 78… corresponds to the “scroll flow passage””, and makes the conclusory 
The Examiner clarifies, the Office Action mailed on 18 September 2020 clearly stated the following is taught by Nakaniwa:
 a scroll flow passage (55, as best seen in FIG. 1, 4; [0002]) formed by a scroll inner peripheral wall (radially outer surface of 72; as best seen in FIG. 5) and a scroll outer peripheral wall (radially inner wall of 13 formed by passage 78, as best seen in FIG. 5), the scroll inner peripheral wall (radially outer surface of 72; as best seen in FIG. 5) being formed by a surface of the first diaphragm (72) positioned on a radially inner side of an outer peripheral surface of the first diaphragm (72), at least a part of the scroll outer peripheral wall (radially inner wall of 13 formed by passage 78, as best seen in FIG. 5) being formed by an inner peripheral surface of the casing (13, 22, 42; as best seen in FIG. 5; [0049]). 
Thus the Office relied on the discharge passage 55, which comprises an outlet made up of a diffuser 65, as well as both the high pressure discharge port 54 and the biasing mechanism inlet passage 78 and return passage 80 for the scroll passage teaching, not only the passage 78. 
The invention of Nakaniwa works by guiding outlet flow through a diffuser 65, and by definition a diffuser present in the discharge flow of the compressor creates a change in cross sectional area in the circumferential direction. Further, the movement of the biasing member in the axial direction also results in a “changing” cross sectional area in the circumferential direction. 

Regarding the Applicants further remarks pertaining to passage 78 “even if we assume”:
The Applicant mischaracterizes the Office’s position and makes the conclusory statement that “the radially outer surface (of suppression member 72) does not correspond to a surface of the first diaphragm positioned on a radially inner side of an outer peripheral surface of the first diaphragm.” The outer surface of suppression member 72 corresponds to the Instant Application scroll inner peripheral wall 30a. The inner surface of the casing 13 corresponds to the Instant Application scroll outer peripheral wall 30b. Thus the “the scroll inner peripheral wall is formed by a surface of the first diaphragm positioned on a radially inner side of an outer peripheral surface of the first diaphragm” in as much as the Instant Application, as best understood by the Examiner according to Figure 2 of the Instant Application. While [0007] may support the language as claimed, upon further consideration it appears the claim language should instead read, “the scroll inner peripheral wall being formed by a surface of the first diaphragm positioned on a radially inner side of an outer peripheral surface of the casing 
A new grounds for rejection is included in this Office Action, necessitated by amendment.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 2:
The claim language " wherein the centrifugal compressor comprises a plurality of axial spacers disposed between the first diaphragm and the second diaphragm, and at least two or more of the plurality of axial spacers are…" renders the claim indefinite because it is not clear if "one or more axial spacers" in claim 1 is the same structure as “a plurality of spacers” and “two or more of the plurality of spacers” or if the claim requires an additional structure. The Examiner suggests amending the claim language to instead be, “wherein the one or more axial spacers further comprise 
Regarding Claim 3:
Claim 3 is rejected by virtue of dependence on Claim 2. However, should the Applicant amend Claim 2 as suggested above, the Examiner suggests amending the language of Claim 3 to instead be "each of the one or more axial spacers" so that the claim reads as follows:
“The centrifugal compressor according to claim 2, 
two or more 
wherein the spacer inner peripheral surface includes: 
an upstream contour portion adjoining the inner peripheral surface of the casing; and 
a downstream contour portion positioned downstream of the upstream contour portion in a scroll flow and connected to the upstream contour portion at a point located on a radially innermost portion of each of thetwo or more axial spacers, and 
wherein the scroll outer peripheral wall is formed by the spacer inner peripheral surface of each of the two or more  
Regarding Claims 3-5:
Claims 3-5 are rejected by virtue of dependence on a rejected claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakaniwa et al (US 20160017888 A1), hereafter referred to as Nakaniwa.
Regarding Claim 1, Nakaniwa discloses the following:
A centrifugal compressor comprising:
a plurality of diaphragms (64, 72) including a first diaphragm (72) and a second diaphragm (64) which are adjacent to each other in an axial direction;
a casing (13, 22, 42; as best seen in FIG. 5; [0049]) disposed on a radially outer side of the plurality of diaphragms (64, 72) and accommodating an internal component including the plurality of diaphragms (64, 72);
one axial spacer (66) disposed between the first diaphragm (72) and the second diaphragm (64); and
a scroll flow passage (55, which comprises an outlet made up of a diffuser 65, as well as both the high pressure discharge port 54 and the biasing mechanism inlet passage 78 and return passage 80  as best seen in FIG. 1, 4; [0002]) formed by a scroll inner peripheral wall (radially outer surface of 72; as best seen in FIG. 5) and a scroll outer peripheral wall (radially inner wall of 13 formed by passage 78, as best seen in FIG. 5), the scroll inner peripheral wall (radially outer surface of 72; as best seen in FIG. 5) being formed by a surface of the first diaphragm (72) positioned on a radially inner side of an outer peripheral surface of the first diaphragm (72), at least a part of the scroll outer peripheral wall (radially inner wall of 13 formed by passage 78, as best seen in FIG. 5) being formed by an inner peripheral surface of the casing (13, 22, 42; as best seen in FIG. 5; [0049]). (as best seen in FIG. 1, 5, 6, [0055-57, 69-71, 77; FIG. 1-6; [0004-0131])
the scroll flow passage (55, which comprises an outlet made up of a diffuser 65, as well as both the high pressure discharge port 54 and the biasing mechanism inlet 
Regarding Claim 6, Nakaniwa discloses the following: 
The centrifugal compressor according to claim 1, further comprising at least one bolt (62) for connecting the first diaphragm (72) and the second diaphragm (64),
wherein the one axial spacer (66) includes a bolt insertion hole (as best seen in FIG. 5) for the at least one bolt (62). (as best seen in FIG. 1, 5, 6, [0055-57, 69-71, 77; FIG. 1-6; [0004-0131])  
Regarding Claim 7, Nakaniwa discloses the following:
The centrifugal compressor according to claim 1,
wherein the one axial spacer (66) includes:
a first fitting portion (left portion of 66) fitted into a first recess (right side of 72, as best seen in FIG. 5) provided in the first diaphragm (72) at one end; and
a second fitting portion (right portion of 66) fitted into a second recess (left side of 64, as best seen in FIG. 5) provided in the second diaphragm (64) at another end. (as best seen in FIG. 5; [0055-57, 69-71; FIG. 1-6; [0004-0131])
Regarding Claim 8, Nakaniwa discloses the following: 
The centrifugal compressor according to claim 1,
wherein the inner peripheral surface, forming the scroll outer peripheral wall (radially inner wall of 13 formed by passage 78, as best seen in FIG. 5), of the casing (13, 22, 42; as best seen in FIG. 5; [0049]) has a cylindrical shape whose axis is a rotational 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaniwa et al (US 20160017888 A1), hereafter referred to as Nakaniwa.
Regarding Claim 2, Nakaniwa discloses the following:
The centrifugal compressor according to claim 1, (as shown above)
the at least one axial spacer (66) disposed in a circumferential direction on a radially inner side of the inner peripheral surface of the casing (as best seen in FIG. 5)
Nakaniwa does not disclose the following:
wherein the at least one axial spacer (66) comprises a plurality of axial spacers being two or more axial spacers disposed between the first diaphragm and the second diaphragm, and
However the Examiner notes the following:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one axial spacer to be a plurality of axial spacers comprising two or more axial spacers, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (see MPEP 2144.04, VI. B)

Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claim 3:
wherein the spacer inner peripheral surface includes:
an upstream contour portion adjoining the inner peripheral surface of the casing; and
a downstream contour portion positioned downstream of the upstream contour portion in a scroll flow and connected to the upstream contour portion at a point located on a radially innermost portion of the axial spacer, and
wherein the scroll outer peripheral wall is formed by the spacer inner peripheral surface of each of the axial spacers and the inner peripheral surface of the casing
Regarding Claims 4-5:
Claims 4-5 depend on Claim 3;
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Nakaniwa et al (US 20160017888 A1) and Arnold et al (US 20160230585 A1).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745